Citation Nr: 1725078	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating greater than 30 percent for asthma.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from January 1999 to May 1999 and from October 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's asthma was manifested on various examinations by FEV-1 of 66 percent predicted, 88 percent predicted, or 91.6 percent predicted pre-bronchodilator and 99 percent predicted or 100 percent predicted post-bronchodilator; and FEV-1/FVC of 65.9 percent or 66 percent pre-bronchodilator and 75.3 percent or 80 percent post-bronchodilator.  The Veteran's asthma requires the use of daily inhalation or oral bronchodilator therapy and inhalation anti-inflammatory medication but does not require monthly visits to a physician or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an increased rating greater than 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  A letter dated in November 2011 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in March 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's asthma under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the March 2016 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the March 2013 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an increased rating greater than 30 percent is warranted for his asthma.  During his March 2013 hearing before the Board, the Veteran testified that his asthma had worsened since his initial award of a 30 percent disability rating in September 2005.  He reported that he experienced difficulty breathing and shortness of breath with asthma attacks occurring at least once per month.  He also noted that he experienced apnea symptoms at night.  He explained that he took inhaled medications on a daily basis, including Albuterol and Mometasone.  He reported that he used the Albuterol inhaler approximately five times per day, and the Mometasone twice per day.  He indicated that there were numerous factors that triggered an asthma attack, including heat, dust, pollen, cologne, perfume, and mold.  He reported that he was working as an accountant, and explained that he could only work in certain controlled environments.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Diagnostic Code 6602 provides that bronchial asthma is rated as 30 percent disabling when there is FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent predicted, or; daily inhalation or oral bronchodilator therapy, or; inhalation anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent rating is warranted when there is FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.  Id.  A maximum 100 percent rating is for application when there is FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  A Note accompanying Diagnostic Code 6602 indicates that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  Id.

VA treatment records from July 2010 through 2015 reveal complaints of and treatment for asthma.  The records reflect that the Veteran was prescribed Albuterol, Mometasone, and Formoterol inhalers for breathing.  He was also prescribed Fluticasone nasal spray and Loratadine tablets.  In July 2011, the Veteran presented for follow up of chronic medical problems.  He reported a worsening of his asthma symptoms, and stated that he was using his Albuterol inhaler about ten times per day and was taking one puff of the Mometasone inhaler in the mornings.  The physician indicated that the Veteran's increased asthma symptoms were likely related to the weather.  In September 2012, the Veteran reported headache, coughing, runny nose, sore throat, shortness of breath, and wheezing for the prior five days.  He noted that he was using his Albuterol inhaler, which was helping.  He was prescribed Amoxicillin for intermediate probability of strep throat.  A record dated in April 2013 reflects that the Veteran telephoned the call center to request renewals of prescriptions for his asthma medications.  In April 2014, the Veteran reported an exacerbation of his asthma symptoms.  He noted experiencing heavy breathing at night and using his Albuterol inhaler seven times per day for the prior two months.  He reported that he had not used his peak flow meter because he did not recall what his baseline was.  He noted an increase in asthma symptoms during allergy season and with heat.  Pulmonary examination was normal, as the Veteran's lungs sounds were clear on examination.  The diagnosis was asthma.  In January 2015, the Veteran presented for refills of his asthma medications.  He endorsed occasional shortness of breath, which was increased at night.  He reported that he was using his Albuterol inhaler once every two weeks.  Examination of the lungs revealed them to be clear with no wheezes, rales, or rhonchi.  In November 2015, the Veteran reported that he had not used his Albuterol inhaler for several months.

Private treatment records from May 2011 reflect that the Veteran presented to the emergency department of a private hospital for treatment of an acute asthma exacerbation.  He reported chest tightness, cough, shortness of breath, and wheezing with an onset four hours prior to his arrival at the hospital.  He stated that he had been driving his convertible with the roof down and thought that exposure to pollen triggered the attack.  He indicated that he used his co-worker's inhaler with some relief, as he had forgotten his own inhaler.  He stated that he usually experienced asthma attacks once every two months.  Physical examination revealed normal breath sounds with no respiratory distress.  The lungs were clear with no wheezing, rales, or retractions.  He was given a single dose nebulizer and Prednisone tablet before being discharged home.

In a January 2012 lay statement, the Veteran reported frequent asthma attacks and problems breathing while sleeping.  He noted that his asthma attacks were easily triggered by any form of allergic reactions and that he experienced difficulty breathing during the warmer months of the year.  In a July 2012 notice of disagreement, he reported that his asthma had increased in severity from the initial disability rating.  In a November 2012 substantive appeal, he expressed concern for out-of-pocket medical expenses associated with sudden asthma attacks necessitating office visits or emergency room treatment when VA treatment is not available.  He also noted fear of costs associated with the use of an ambulance, if required.  With regard to his asthma, he stated that he was restricted in where he could go and what he could do due to fear of sudden attacks.  He noted that his condition was deteriorating despite steroid treatment.  In April 2015, he stated that his breathing was deteriorating and that he was more reliant on medication due to more frequent asthma attacks.

In September 2012, the Veteran underwent a QTC examination.  The examiner reported that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, but that he did use inhaled medications identified as inhalation bronchodilator therapy on a daily basis.  There was no required use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran reported a history of asthmatic attacks more than four times per week in the prior 12 month period.  There was no history of physician visits for required care of exacerbations and there were no episodes of respiratory failure.  There were no findings attributable to a bacterial infection of the lung or chronic lung abscess.  Additionally, the examiner reported that the Veteran's respiratory disability did not result in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There were no benign or malignant neoplasms or metastases related to asthma and there were no scars or other pertinent findings.  A chest X-ray was performed, which was negative.  Pulmonary function tests were conducted, which revealed FEV-1 of 88 percent predicted pre-bronchodilator and 99 percent predicted post-bronchodilator.  FEV-1/FVC was 65.9 percent pre-bronchodilator and 75.30 percent post-bronchodilator.  The diagnosis was asthma.  The examiner concluded that the Veteran's respiratory condition did not impact his ability to work.

In April 2015, the Veteran underwent a VA respiratory examination.  The Veteran denied a history of hospitalizations for asthma, but noted that he had a visit to the emergency room of a private hospital three years before.  He stated that he was taking low dose inhaler steroids and Albuterol as needed.  He indicated that his asthma was associated with allergic rhinitis, which he controlled with nasal steroids and oral antihistamine.  He also reported some symptoms of sleep apnea with gasping upon awakening and loud snoring.  He stated that he used his Albuterol inhaler several times per day for wheezing, especially at home in the evening.  He indicated his belief that his breathing was getting worse and that wheezing episodes were occurring more frequently.  

Pulmonary function tests reportedly showed moderate airflow obstruction which normalized with bronchodilator inhalation, so inflammation was not well-controlled, but serious airway remodeling had not occurred.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but did require the use of inhaled medications including inhalational bronchodilator therapy and inhalational anti-inflammatory medication on a daily basis.  The Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner noted that the Veteran had no asthma attacks with episodes of respiratory failure in the prior 12 months and that he did not have any physician visits for required care for exacerbations.  There were no scars or other pertinent findings.  The examiner noted that a March 2010 chest X-ray showed a density superimposed on the left side of the heart which was either a vascular marking or a possible granuloma; otherwise, the chest X-ray was unremarkable.  Pulmonary function tests from March 2010 revealed FEV-1 of 76 percent predicted pre-bronchodilator and 100 percent predicted post-bronchodilator.  There was FEV-1/FVC of 66 percent pre-bronchodilator and 80 percent post-bronchodilator.  The diagnosis was asthma.  The examiner remarked that the Veteran worked in a sedentary job as an accountant and kept fit by walking and watching his diet.  He was not able to run because running induced an asthma exacerbation.  He indicated that he occasionally needed to leave work early due to a worsening of asthma symptoms and noted that three years before he was taken by ambulance from work to an emergency room for a severe exacerbation and missed a few days from work.  The examiner also noted that the Veteran was on a low dose of inhaled steroids, but that his daily need for Albuterol suggested that he needed a higher inhaled steroid dose.

In March 2016, the Veteran underwent another VA respiratory examination.  He complained of intermittent episodes of shortness of breath, wheezing, dry cough, and chest tightness.  He noted that his symptoms were worsening during the spring and fall, as well as during exposure to extreme temperatures.  He reported that he used Albuterol and Budesonide/Formeterol.  He denied any visits to the emergency room for acute exacerbation of bronchial asthma during the prior 12 months.  The examiner also noted that the Veteran was not treated with systemic steroids for acute exacerbation of bronchial asthma during the prior 12 months.  The examiner observed that the Veteran had been prescribed a Mometasone inhaler, which is an oral inhaler and not a systemic steroid, and Budesonide/Formeterol, which is an oral steroid inhaler combined with a long acting bronchodilator, and is not a systemic steroid.  The examiner remarked that the Veteran's most recent use of systemic steroid for acute exacerbation of bronchial asthma was in 2011.  The examiner noted that the Veteran's asthma required intermittent courses or bursts of systemic corticosteroids, but that there were no such courses or bursts in the prior 12 month period.  The Veteran's asthma also required inhalation bronchodilator therapy and inhalation anti-inflammatory medication on a daily basis.  The Veteran did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There were no asthma attacks with episodes of respiratory failure during the prior 12 months.  The Veteran stated that he visited his physician for required care every six months, and that he saw his physician for care of exacerbations less than monthly over the prior 12 months.  There were no scars and physical examination of the lungs showed that the lungs were clear to auscultation and resonant to percussion, bilaterally.  Pulmonary function tests were conducted, which revealed FVC of 91.6 percent predicted pre-bronchodilator and 100 percent predicted post-bronchodilator.  FEV-1/FVC was 66 percent pre-bronchodilator and 80 percent post-bronchodilator.  The diagnosis was asthma.  

The Veteran reported that he worked full-time as an accountant.  The examiner remarked that the Veteran's asthma impacted his ability to work, as the Veteran reported that his asthma symptoms were triggered by airflow from the ventilation system in his office.  In the prior 12 months, he lost 14 days from work due to his asthma.  The Veteran's asthma also impacted his activities of daily living, as he had difficulty staying outdoors during spring and fall and during times of extreme temperatures.  The examiner found that the Veteran's degree of disability severity was moderate.  The examiner concluded that the Veteran did not need systemic (oral or parenteral) corticosteroids for asthma control during the prior 12 months.  

After thorough consideration of the record, the Board concludes that an increased rating greater than 30 percent is not warranted for the Veteran's asthma.  There is no evidence of FEV-1 of 40- to 55- percent predicted, as the Veteran's FEV-1 readings were 66 percent predicted, 88 percent predicted, or 91.6 percent predicted pre-bronchodilator, and 99 percent predicted or 100 percent predicted post-bronchodilator.  FEV-1/FVC is not shown to be 40 to 55 percent, as the evidence reflects FEV-1/FVC of 65.9 percent or 66 percent pre-bronchodilator and 75.30 percent or 80 percent post-bronchodilator.  Further, the evidence does not demonstrate at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In that regard, the Veteran reported that he visited his treating physician approximately once every six months for follow-up care for asthma.  Additionally, the VA treatment records do not show at least monthly visits to a physician for asthma.  Last, the evidence demonstrates that the Veteran was prescribed an Albuterol inhaler, a Mometasone inhaler, and a Budesonide/Formeterol inhaler for treatment of asthma.  As noted by the March 2016 VA examiner, none of these medications are systemic corticosteroids.  The Board acknowledges that, on one occasion in May 2011, the Veteran was treated with prednisone, an oral corticosteroid, for treatment of an acute exacerbation of asthma.  However, there is no evidence to suggest that the Veteran received intermittent (at least three per year) courses of systemic (oral parenteral) corticosteroids during the course of his appeal.  

In short, none of the evidence of record demonstrates the criteria required for a higher 60 percent or 100 percent rating for asthma under Diagnostic Code 6602 - that is, none of the above evidence of record demonstrates at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Instead, the evidence of record more closely approximates the criteria for his current 30 percent rating. 

With regard to lay evidence, the Veteran, as a lay person, has competently and credibly reported respiratory symptomatology, to include asthmatic attacks with shortness of breath, wheezing, and chest tightening, with the need for daily inhalational or oral bronchodilator therapy.  See 38 C.F.R. §§ 4.96, 4.97.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  However, none of this confirmed symptomatology establishes a higher rating above 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6602, for the Veteran's asthma disability. 

The Board has also considered application of Diseases of the Nose and Throat (Diagnostic Codes 6502 to 6524); other Diseases of the Trachea and Bronchi (Diagnostic Codes 6600 to 6604); Diseases of the Lungs and Pleura such as Tuberculosis (Diagnostic Codes 6701 to 6732); Nontuberculous Diseases (Diagnostic Codes 6817 to 6820); Bacterial Infections of the Lung (Diagnostic Codes 6822-6824); Interstitial Lung Disease (Diagnostic Codes 6825-6833); Mycotic Lung Disease (Diagnostic Codes 6834-6839); and Restrictive Lung Disease (Diagnostic Codes 6840-6847).  See 38 C.F.R. § 4.97.  However, the Veteran is not service-connected for any of these respiratory disorders and, with the exception of sleep apnea, the evidence of record does not reveal any evidence of these disorders.  Although there is evidence of sleep apnea, the Veteran's claim for entitlement to service connection for sleep apnea was denied in a January 2014 rating decision which the Veteran has not appealed.  Therefore, an increased rating is not warranted for the Veteran's asthma under any of these diagnostic codes. 

Accordingly, the Board concludes that the evidence does not support an increased disability rating above 30 percent for the Veteran's asthma disability during the course of the present appeal.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's 30 percent rating, as his respiratory symptoms attributable to his service-connected asthma have been consistent at the 30 percent level for the course of the appeal.  See Hart, 21 Vet. App. 505.

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture so as to render the available schedular rating for the Veteran's service-connected asthma inadequate.  The criteria under which the Veteran's disability is rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  A higher rating is assignable, but the clinical findings do not show that the manifestations are present to warrant a higher rating.  The Board finds that the criteria for the currently assigned rating reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.  

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the U.S. Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is currently employed full-time as an accountant.  Although he has reported that his asthma interferes with his ability to work in that he misses approximately 14 days per year due to asthma, there is no evidence to suggest that he is unemployable due to his asthma.  Accordingly, the issue of entitlement to a TDIU has not been raised.  


ORDER

Entitlement to an increased rating greater than 30 percent for asthma is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


